 In theMatter of R. G.LE TOURNEAU, INC., EMPLOYERandINTERNA-TIONAL BROTHERHOODOF BOILERMAKERS,IRON SHIPBUILDERS ANDHELPERS,AFL, PETITIONERCase No. 16-RC-73.-Decided November 4, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged incommercewithin the meaning ofthe National Labor Relations Act.2.The labororganizationsnamed below claim to represent em-ployees of the Employer.'3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer, within themeaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitionerseeks aunit composed of all production and mainte-nance employees at the Employer's Longview, Texas, plant, exclud-ing employees in the aircraft division and the printing department,and all linotype employees. The UAW and the Employerare in agree-mentwith the Petitioneras tothe proposed unit.The IAM contends'Chairman Herzog and Members Houston and Gray.iUnited Automobile, Aircraft and Agricultural Implement Workers of America, CIO,herein called the UAW, and the International Association of Machinists,herein called theTAM, intervened at the hearing.80 N. L.R. B., No. 29.129 130DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the employees in the machine shop and tool department, and allmachine maintenance employees, constitute an appropriate unit.'The Employer is engaged in the manufacture of earth-movingequipment and related heavy machinery at the plant involved herein.Its plant consists of a single building, 1,000 feet long and 312 feetwide.Other than for parts, tools, oils, and grease, there are no parti-tions or divisions in the building.The Employer employs 386 full-time employees and 471 regular part-time employees, distributedamong 33 production and maintenance departments in and about theplant.The part-time employees work 5 hours each day at the plantand attend school at the Le Tourneau Institute of Technology duringthe remaining part of each day.They are paid wages, receive vaca-tion benefits, and are subject to the same working conditions as thefull-time employees.We shall include the part-time employees in theappropriate unit.There are machinists and machine operators in the machine shop.$There are tool and die makers and machine operators in the tooldepartment.The employees in machine maintenance maintain ma-chinery in and about the plant, including a fleet of automobiles.TheIAM asserts that the foregoing employees constitute a separate appro-priate unit.However, the record reveals that there are machineoperators and machine set-up men in the case manufacturing depart-ment, machinists in the fabrication department, and employees whoperform machining operations in the night manufacturing depart-ment.The IAM does not seek to include these employees in the unitwhich it proposes. In addition, the part-time employees, includingthose who are classified as machinists, machine operators, and tooland die makers, do not spend all of their time performing work per-taining to their classifications, but are frequently shifted from onedepartment to another.It appears that the unit claimed to be appropriate by the IAM isneither a departmental unit nor a unit embracing all the employeesof the same craft. It is a heterogeneous grouping of certain employees,some of whom are craftsmen, whose working conditions and interestsare substantially similar to those of other employees, including thoseof the same craft, whom the IAM would arbitrarily exclude.Underthese circumstances we find that the unit proposed by the IAM isinappropriate for the purposes of collective bargaining.-,2However,the IAM requested that its name appear on the ballot for any unit the Boardmay find to be appropriate3The record does not show the functions and duties of the machinists and machineoperators.4Matter of Owens-Corning Fiberglas Corporation,79N. L. R. B. 594;Matter of TheIron Fireman Manufacturing Company, 77N. L. R. B. 1378. R. G. LETOURNEAU, INC.131We find that all production and maintenance employees at theEmployer'sLongview,Texas, plant,excluding employees in the air-craft division and printing department,linotype,clerical,office andprofessional employees,and all supervisors,constitute a unit appro-priate for the purposes of collective bargainingwithinthe meaning ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by International Brotherhood of Boilermakers, Iron Ship-builders and Helpers, AFL, or by United Automobile, Aircraft andAgricultural Implement Workers of America, CIO, or by Interna-tional Association of Machinists, or by none.817319-49-vol. 80-10